Citation Nr: 0827369	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  99-19 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound to the left thigh with partial paralysis of 
the anterior crural nerve, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from November 1965 to May 1966 
and from May 1967 to May 1970.  He served in the Republic of 
Vietnam and received the Combat Action Ribbon and the Purple 
Heart Medal with one gold star.

The current appeal arose from a February 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which declined to reopen the veteran's 
claim of entitlement to service connection for PTSD and 
assigned a 20 percent rating for residuals of a shrapnel 
fragment wound to the left thigh, effective July 24, 1998, 
under Diagnostic Code 8526 (paralysis of the anterior crural 
nerve (femoral)).

The Board notes that the evaluation of the veteran's shrapnel 
fragment wound residuals has a complex history.  In an August 
1973 rating decision, the RO granted service connection for 
residuals of a fragment wound of the left thigh with a 
laceration of the superficial artery and rated the disorder 
as noncompensably disabling under Diagnostic Code 7805 (other 
scars).  In an August 1979 rating decision, the RO assigned a 
20 percent disability rating for residuals of a shrapnel 
fragment wound to the left thigh under Diagnostic Codes 8526-
5314 (injury to Muscle Group XIV).  That rating decision 
reflects that service connection was in effect for two 
residual scars with retained foreign bodies, a soft-tissue 
injury and a left femoral nerve injury.  In a June 1984 
rating decision, the RO assigned a 10 percent disability 
rating for the residuals of a shrapnel fragment wound to the 
left thigh under Diagnostic Code 8526, effective February 1, 
1984.  

When the case was before the Board in July 2003, the Board 
reopened the veteran's PTSD claim and remanded that issue as 
well as the issue of an increased rating for the veteran's 
shrapnel fragment wound, which was characterized to include 
two residual scars.  In an April 2004 rating decision, the RO 
established service connection for disability to muscle group 
XIII with a 30 percent evaluation, muscle group XV with a 20 
percent evaluation, and for peripheral neuropathy of the left 
lower extremity with a 20 percent evaluation, all as 
residuals of the veteran's shrapnel fragment injury.  The RO 
additionally issued a supplemental statement of the case 
regarding the issue of entitlement to separate compensable 
evaluations for associated scars.  The veteran did not 
indicate his disagreement with the April 2004 rating 
decision.  Therefore, in its November 2005 decision, the 
Board limited its review to the issue of an increased rating 
for a shrapnel fragment wound to the left thigh with partial 
paralysis of the anterior crural nerve.  

In the November 2005 decision, the Board denied entitlement 
to service connection for PTSD and an increased rating for a 
shrapnel fragment wound to the left thigh with partial 
paralysis of the anterior crural nerve.  The veteran appealed 
the Board's November 2005 decision to the Court of Appeals 
for Veterans Claims (Court).  In March 2008 the Court 
affirmed the Board's denial of service connection for PTSD, 
and vacated and remanded the issue of an increased rating for 
a shrapnel fragment wound to the left thigh with partial 
paralysis of the anterior crural nerve.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the March 2008 Memorandum Decision, the Court determined 
that the Board had failed to ensure compliance with its June 
2003 remand order.  Specifically, the Court pointed out that 
the record was unclear regarding whether the neurological and 
orthopedic examiners had reviewed the veteran's claims file, 
despite the Board's order that each examiner annotate the 
examination report to indicate that the claims file was in 
fact made available for review in conjunction with the 
examinations.  The Court has held that a remand by the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand order, and it imposes 
on VA a concomitant duty to ensure compliance with the terms 
of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  
The Board also notes that the examinations which were the 
subject of the Board's June 2003 remand were conducted more 
than four years ago, in January 2004.  As such, the Board 
finds that new examinations are warranted.

In the Memorandum Decision, the Court also indicated that the 
evidence reasonably raised the issue of whether 
extraschedular evaluation was warranted.  Review of the 
record reveals that the RO has not expressly considered 
referral of this case to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2007).  This regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Under Secretary or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  On remand, 
the RO should specifically consider referral of this case to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for the assignment of an 
extraschedular rating.

In addition, given the recent decision in Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008), the Board finds that the 
veteran must be provided with notice regarding what the 
evidence must show to warrant an increased rating for 
residuals of a shell fragment wound to the left thigh with 
partial paralysis of the anterior crural nerve.

In light of the above discussion, the Board has determined 
that additional development of the record is required.  
Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter consistent 
with Vazquez-Flores v. Peake.  The letter 
must inform the veteran that he is rated 
under a Diagnostic Code that contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the veteran demonstrating 
a noticeable worsening or increase in 
severity of the disability and the effect 
that worsening has on the veteran's 
employment and daily life (such as a 
specific measurement or test result).

2.  Following the above, the RO should 
arrange for VA orthopedic and 
neurological examinations to ascertain 
the current extent of the veteran's 
service-connected residuals of a SFW to 
the left thigh with partial paralysis of 
the anterior crural nerve.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiners prior and pursuant to 
conduction and completion of the 
examination. The examiners must annotate 
the examination reports that the claims 
file was in fact made available for 
review in conjunction with the 
examinations. 

Any further indicated special studies 
should be conducted.

The orthopedic examiner should identify 
all muscle groups affected by the 
residuals of a shell fragment wound to 
the left thigh.  The orthopedic examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings that pertain to the presence or 
absence, and, if present, the extent, of 
each of the factors provided in the 
rating criteria for muscle injury for 
each muscle group affected.  The 
orthopedic examiner should comment on the 
extent of the functional limitations 
caused by the disability of each muscle 
group affected.

The neurology examiner should indicate 
all neurological manifestations of the 
residuals of the shell fragment wound to 
the left thigh.  Specifically, the 
examiner should indicate whether the 
paralysis of the anterior crural nerve is 
moderate, severe, or complete.  The 
neurology examiner should comment on any 
interference in employment caused by any 
neurological disorders related to the 
service-connected SFW disability.

Both examiners should document any 
inability to answer any of the above 
requests. Any opinions expressed by both 
examiners must be accompanied by a 
complete rationale.

3.  The RO should then review the file 
and make a specific determination 
regarding whether the case should be 
referred to the Director, Compensation 
and Pension Service for assignment of an 
extraschedular evaluation.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




